Citation Nr: 1410689	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-06 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from November 1962 to October 1966.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board previously remanded the Veteran's claim of entitlement to service connection for hearing loss in August 2013.

A review of the Virtual VA paperless claims processing system reveals treatment records from August 2008 to May 2013 as well as the Veteran's July 2013 appellate brief.  The Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.  

As noted in the prior Board decision, the issue of entitlement to service connection for a dental disability has been raised, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's bilateral hearing loss is not caused by or related to service.  Sensorineural hearing loss was not shown within 1 year following separation from service.


CONCLUSION OF LAW

Service connection is not warranted for bilateral hearing loss.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  A September 2008 letter issued prior to the December 2008 rating decision provided notice of the requirements for direct service connection.  The letter also provided notice of what VA would obtain or provide and the information and evidence that the Veteran must provide.  Accordingly, VA's duty to notify has been satisfied. 

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3) .  The Veteran's service treatment records (STRs), private treatment records, and VA treatment records have been obtained.

In September 2008, the Veteran was afforded a VA examination.  Subsequent to the Board's August 2013 remand, the Veteran was provided another VA examination in August 2013.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that, when considered together, the examinations and other outpatient treatment records are adequate, as they are predicated on a review of the claims file, the pertinent and credible evidence of record, and current audiological findings.  In addition, the post-remand examiner provided a thorough rationale for the conclusions reached that was based upon the credible evidence of record.  The Board therefore finds that VA has fulfilled its duty to assist the Veteran.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).

Service Connection for Bilateral Hearing Loss

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Sensorineural hearing loss (organic disease of the nervous system) may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1112(a)(1), 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307(a)(3), 3.309 (2013).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

First, the Board finds that the Veteran has impaired hearing.  Puretone thresholds were as follows during the August 2013 VA examination:
	
Hz
500 
1,000 
2,000
3,000
4,000
Four Frequency Average
R
25
25
60
70
70
56.25
L
40
60
65
70
65
65.00

This represents hearing loss that is qualifying for VA purposes because multiple auditory thresholds in each ear are 40 decibels or greater.  38 C.F.R. § 3.385.  Additionally, both the September 2008 examiner and August 2013 examiner found bilateral hearing loss.  The Board therefore finds that the Veteran has a current disability in the form of bilateral hearing loss for VA purposes.  Shedden, 381 F.3d at 1167.

Second, the Board finds that the Veteran experienced in-service noise exposure.  The Veteran served as an airman.  He states in his August 2008 claim that he had to stand near the C-130's during start-ups and did not have hearing protection.  In his January 2009 statement, the Veteran describes that he had to wire and change parts for the aircraft and that he was required to be near the aircraft when the pilots started the engines.  He was not issued hearing protection.  The Veteran is competent to report his observations from service.  38 C.F.R. § 3.159(a) (2).  The Veteran's statements are credible because they are consistent with one another, and consistent with his military occupation as an airman.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Board gives weight to the Veteran's statements concerning his in-service acoustic noise exposure and finds that the weight of the evidence supports that the Veteran experienced in-service noise exposure.  Shedden, 381 F.3d at 1167.

However, the Veteran has not established the third element of service connection because the evidence preponderates against a finding of a causal relationship between the Veteran's in-service noise exposure and his current hearing loss. 

The Board finds that the Veteran's hearing loss did not have onset during service or within one year of service.  38 C.F.R. §§ 3.303(d), 3.307(a)(3).  Service treatment records reflect a normal separation audiogram in September 1966.  In his January 2009 statement, the Veteran states that he began to experience hearing loss in his "mid-20's" and sought treatment at that time.  The Veteran is competent to report his symptoms of hearing loss.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board does not find that the Veteran's statement establishes that his hearing loss manifested during service or within one year of service because the statement is too vague.  This would seem several years removed from service and there are not records of that treatment.  Furthermore, the Veteran is not competent to diagnose hearing loss, even if he is competent to report its symptoms.  Barr, 21 Vet. App. at 307-08.  The Board therefore finds that the Veteran's hearing loss did not have onset during service or within one year of service.  38 C.F.R. §§ 3.303(d), 3.307(a)(3).

The Board also finds that the evidence preponderates against a finding that the Veteran's hearing loss is causally related to service.  Shedden, 381 F.3d at 1167.  The August 2013 VA examiner found that the Veteran's hearing loss was not related to service.  The Board gives weight to this opinion.  The examiner provided rationales for the opinion including that the Veteran had a normal separation audiogram.  The examiner also stated that damage to hearing occurs at the time of the exposure and does not deteriorate later unless there are other reasons for the deterioration or additional noise exposure.  The Board notes that the Veteran has had other treatment for his ears including tube placement and treatment for ear infections.  The Board finds the examiner's rationales convincing, especially with review of all records, including the outpatient records, and finds that the rationales support the examiner's finding that the Veteran's hearing loss is not due to in-service noise exposure.  The evidence therefore preponderates against a finding that the Veteran's hearing loss began or was caused by service.  Service connection for bilateral hearing loss is denied.  Shedden, 381 F.3d at 1167.

In reaching these conclusions, the Board has considered the benefit of the doubt doctrine.  As the preponderance of the evidence is against the claim, however, this doctrine is not for application.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


